DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                      DANA MARIE BUNCE,

                            Appellant,

                                v.

                     AMANDA JEAN HARPER,

                             Appellee.

                         No. 2D20-2885



                       September 17, 2021

Appeal from the Circuit Court for Pasco County; Linda H. Babb,
Judge.

J. Andrew Crawford of J. Andrew Crawford, P.A., St. Petersburg, for
Appellant.

Lisa A. Westberry of Westberry Law Group, LLC, Tampa, for
Appellee.


PER CURIAM.

     Affirmed.

MORRIS, C.J., and SLEET and LABRIT, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2